PER CURIAM:
On September 24, 1984, and September 26, 1984, the Court heard testimony concerning the drowning death of claimant’s decedent, which occurred on July 29, 1981. At the conclusion of claimant’s case, the respondents made Motions to Dismiss, and after oral arguments on the Motions, the Court unanimously sustained respondents’ Motions and dismissed the claim.
On July 27, 1981, claimant’s decedent was employed by respondent, Governor’s Office of Economic and Community Development, through the summer Youth Program. As part of his employment, he was cutting weeds along Four-Pole Creek in Ritter Park, Huntington, West Virginia. Two of the deceased’s co-workers saw him in the creek and they informed their supervisor that he was swimming or playing around in the water. When they returned to the creek, which is very shallow in most places, the deceased could not be found. After a search of the area, the work crew left the park, concluding that the deceased had returned home. On a previous occasion the deceased had been in the creek, and after being admonished by his supervisor not to play in the creek again, he left the park without notifying anyone and *220went home. On the day in question, his body was discovered in an eroded area of the creek, in approximately six feet of water. The Court, after hearing all the facts, determined that the claim was a proper one for Workmen’s Compensation. There was no evidence of willful, wanton or reckless misconduct on the part of respondents, nor an intent to injure decedent, which would remove the bar of Workmen’s Compensation. As this Court’s jurisdiction does not extend to Workmen’s Compensation claims, the claim was dismissed. W. Va. Code §14-2-14.
Claim dismissed.